Citation Nr: 1508264	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-08 702 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In June 2013, the Veteran presented testimony during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the electronic claims file.  

In June 2013, the Veteran submitted additional evidence-namely, a June 2013 private audiogram-along with a waiver of initial RO consideration of the evidence.

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals no additional pertinent records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the claims file, the Board believes that additional development of the record is warranted.

In a statement received in March 2012, the Veteran reported that all of his medical records were with the VA Medical Center in St. Cloud, Minnesota.   In March 2012 statement, the Veteran's representative indicated that his medical records were located at the Fargo and St. Cloud VAMCs.  During the Veteran's June 2013 Board hearing, he testified that he started going to the St. Cloud VAMC approximately 12 to 15 years ago.  He reported that his physician at the St. Cloud VAMC had expressed that his hearing loss originated in service and was worsened by his post-service occupational noise exposure.

VA treatment records are not associated with the Veteran's paper or electronic claims file and it does not appear that VA has undertaken efforts to obtain these records.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Hence, the AOJ should obtain from the above-named facilities evaluation and/or treatment records, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all outstanding pertinent VA treatment records from the St. Cloud and Fargo VAMCs. The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file. If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) must be achieved.

2.  The AOJ should undertake any additional development deemed warranted, to include addendum opinion on the etiology of the claimed hearing loss disability if additional pertinent evidence is received.

3.  Then, the AOJ should readjudicate the Veteran's claim. If the benefits sought on appeal are not granted, the Veteran should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




